Franklin App. Nos. 96APE08-982 and 96APE08-991. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Franklin County. Upon consideration of the motion of appellees/eross-appellants, Doris Simmons-Harris et al., for leave to file statement of additional authorities and the motion of appellees, Sue Gatton et al., for leave to file statement of additional authorities,
IT IS ORDERED by the court that the motions for leave to file statement of additional authorities be, and hereby are, granted.
IT IS FURTHER ORDERED by the court that the lists of citations to additional authorities shall be filed within five days of the date of this entry.
*1492Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.
William R. Baird, J., of the Ninth Appellate District, sitting for Cook, J.
William W. Young, J., of the Twelfth Appellate District, sitting for Lundberg Stratton, J.